Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Jefferson County Court (Lee Clary, J), dated November 21, 1995. The order denied defendant’s CPL 440.10 motion to vacate the judgment in appeal No. 2.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed.
Same memorandum as in People v Torturica (23 AD3d — [2005]). Present—Green, J.P, Gorski, Smith, Lawton and Hayes, JJ.